Citation Nr: 0403415	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-02 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy with prostatic irregularity, claimed as prostate 
cancer, as a result of exposure to herbicides.

2.  Entitlement to an increased rating for hemorrhoids, 
internal and external, with mild rectal prolapse, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a higher disability evaluation for 
duodenal ulcer disease, including the question of restoration 
of a 20 percent disability rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967 and from December 1967 to December 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied service connection for 
prostate cancer claimed as due to Agent Orange exposure, and 
continued the 10 percent rating for hemorrhoids and the 20 
percent rating for duodenal ulcer.  During the appeal, the RO 
proposed reduction in the evaluation of duodenal ulcer by 
rating decision in July 2002, and reduced the rating to 10 
percent effective from January 1, 2003, by a rating decision 
in October 2002.  Thus, the issue before the Board concerning 
the evaluation of the duodenal ulcer involves both the 
restoration of the 20 percent rating and entitlement to a 
higher rating for that disability.

Although the veteran did not specifically decline the 
opportunity to present testimony before the Board in his 
February 2003 VA Form 9, Appeal to Board of Veterans' 
Appeals, he withdrew any outstanding request for such a 
hearing in May 2003.  As such, this matter is properly before 
the Board for appellate consideration.

A review of the claims folder shows that the claims 
concerning the evaluation of hemorrhoids with rectal prolapse 
and of duodenal ulcer disease must be remanded to the RO via 
the Appeals Management Center in Washington DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed nor has he ever 
been diagnosed as having prostate cancer.


3.  The veteran's benign prostatic hypertrophy with prostatic 
irregularity is not a disability that began during his active 
service or as a consequence of his active service.


CONCLUSION OF LAW

Benign prostatic hypertrophy with prostatic irregularity, 
claimed as prostate cancer, was not incurred in or as a 
consequence of active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, prostate cancer is one 
of the diseases for which service-connection shall be 
presumed if the requirements of 38 C.F.R. 
Section 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
Sections 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e).

Under the law in effect at the time the veteran initiated his 
claim, if a veteran served in Vietnam from January 9, 1962, to 
May 7, 1975, and develops a disease associated with herbicide 
exposure, exposure to the herbicide agent during active 
military, naval, or air service, is presumed.  Service in 
Vietnam includes service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001.  This law provides that exposure to herbicide 
agent during active military, naval, or air service is 
presumed if the veteran served in the Republic of Vietnam 
during the period beginning January 9, 1962 and ending May 7, 
1975.  Service in Vietnam includes service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2003).  In other words, 
under the former statute, both the required service and the 
development of a disease associated with herbicide exposure 
were required for the presumption of exposure to herbicides to 
attach; under the current statute, only the requisite service 
is necessary for the presumption of herbicide exposure to 
attach.  The RO did not specifically address whether the 
presumption of herbicide exposure attached, as it denied the 
claim on the basis that the presence of prostate cancer - a 
disease presumed due to exposure to herbicides - was not 
shown.

The evidence of record clearly shows that the veteran served 
in the Republic of Vietnam during the prescribed period and, 
as such, exposure to Agent Orange is presumed under the 
current law.  As the veteran's claim must fail on the basis 
specified by the RO, the Board concludes that there is no 
prejudice to the veteran by the Board considering this case 
at the present time without notifying him of this change in 
the law.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In order for service connection to be granted for prostate 
cancer on a presumptive basis, there must be a definitive 
diagnosis of that disability.  Alternatively, service 
connection may be granted on a direct basis if any currently 
diagnosed disability is shown to have begun during either of 
the veteran's tours of duty or as a consequence of his active 
service.


The veteran's service medical records for his first tour of 
duty have not been located; however, service medical records 
for the period of service from December 1968 through December 
1973 are associated with the veteran's claims folder and 
reflect no complaints of or treatment for prostate cancer or 
any other prostate irregularity.  Additionally, upon VA 
examination in April 1974, the veteran's prostate was 
described as normal in size and consistency and there was no 
diagnosis of prostate cancer and/or irregularity at that 
time.

Private treatment records show that the veteran was being 
treated for erectile dysfunction in 1999 and his physician 
noted prostatic irregularity in the form of an enlarged 
prostate.  As such, in March 1999, the veteran underwent 
ultrasound and a biopsy to determine if there were any signs 
of prostate cancer.  The results of those tests revealed 
benign prostatic glands and stroma with no features of 
malignancy and no invasive cancer.  Follow-up treatment 
records with the private physician dated through November 
2001 reflect a stable prostate and absolutely no diagnosis of 
prostate cancer.

VA treatment records dated through January 2003 do not 
contain complaints of prostate problems or treatment for a 
prostate disability, including prostate cancer.  
Additionally, VA examination reports do not reflect 
complaints and/or findings associated with prostate problems.  
Accordingly, VA medical records do not contain a diagnosis of 
prostate cancer.

Given the evidence as outlined above, the Board finds that 
service connection cannot be granted on a presumptive basis 
for prostate cancer because there is no diagnosis of that 
disability.  The only diagnosis of record related to the 
veteran's prostate is benign prostatic irregularity which 
does not appear to be an actual disability in that the record 
shows that the veteran's prostate was found to be enlarged, 
it has remained stable, and it has not caused any impairment.  
In any event, there is no evidence of the veteran having an 
enlarged prostate during service or upon his initial VA 
examination in 1974.  The enlarged prostate was noticed 
approximately twenty-five years after the veteran's discharge 
from service and has in no way been medically related to the 
veteran's period of active service, including any exposure to 
herbicides during his service in the Republic of Vietnam.  As 
such, the Board finds that the veteran's benign prostatic 
hypertrophy, claimed as prostate cancer, was not incurred in 
or as a consequence of active service.  Thus, service 
connection cannot be granted on a direct basis.  
Consequently, service connection for benign prostatic 
hypertrophy, claimed as prostate cancer, is denied on both a 
direct and on a presumptive basis.

II. VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003 (the VBA), Pub. L. No. 108-183, Section 
701, 117 Stat. 2651 (Dec. 2003), and the United States Court 
of Appeals for Veterans Claims (Court) recent decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of this claim has proceeded in 
accordance with the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The Court in Pelegrini also emphasized VA's 
need to advise a claimant that he should submit any and all 
evidence pertaining to his claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
a letter dated in December 2001.  Although VA did not state 
that the veteran should submit any evidence pertaining to his 
claim, the Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of the parties in obtaining 
evidence.  Additionally, the Board finds that there is no 
indication that a review of the claim at this time will 
result in any prejudice to the veteran because the veteran 
has clearly presented his claim as being based upon medical 
findings already of record and it does not appear that being 
advised that he should submit anything whatsoever pertaining 
to his claim would change his position.  The veteran stated 
in his VA Form 9 that he wanted this claim, "resolved based 
on the evidence of record," and he separately requested in 
January 2003 that his appeal be expeditiously prepared for 
BVA review.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in both Disabled  American 
Veterans v. Secretary of Veterans Affairs and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra., 
that a veteran is entitled to one year to respond to VA's 
notice of rights and responsibilities under the VCAA.  As 
such, the veteran had one year from December 2001 in which to 
respond before VA could proceed under the judicial precedent.  
Because this time limit expired in December 2002, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.  Moreover, 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), amended section 5103(b) to provide that 
the one-year limitation in that section should not be 
construed to prohibit VA from making a decision on the claim 
before the expiration of the one-year period.  This section 
of the Veterans Benefits Act of 2003 also provides that 
nothing in the section should be construed to require re-
notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no problem with the notice 
given to the claimant in this case. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claim.  The veteran was afforded the 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.  He has, however, actively 
participated in the development of his claim.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable implementing regulations.  


ORDER

Service connection for benign prostatic hypertrophy with 
prostatic irregularity, claimed as prostate cancer, is 
denied.


REMAND

The evidence of record shows that the veteran was granted 
service connection for duodenal ulcer disease in a May 1974 
rating decision and for hemorrhoids in an August 1995 rating 
decision.  In an April 1996 rating decision, service 
connection was granted for rectal prolapse and that 
disability was rated together with the service-connected 
hemorrhoids as 10 percent disabling.  In a September 1996 
rating decision, however, corrective action was taken and the 
veteran's hemorrhoids and rectal prolapse were separately 
rated at 10 percent each.

In October 1997, the Board granted an increase in rating for 
the veteran's duodenal ulcer from 10 percent to 20 percent, 
but denied ratings higher than 10 percent each for 
hemorrhoids and rectal prolapse.  For a reason that is 
unclear from the record, the RO's implementing rating 
decision dated in October 1997 assigned the 20 percent rating 
for duodenal ulcer disease granted by the Board, but reverted 
to the single 10 percent rating for hemorrhoids with rectal 
prolapse.  Because the veteran requested increased ratings in 
November 2001 for his duodenal ulcer disease, rectal 
prolapse, and hemorrhoidal condition and the RO has not 
addressed the separate compensable ratings that were once 
assigned for rectal prolapse and hemorrhoids, this matter 
must be remanded for the RO to properly evaluate and explain 
to the veteran the nature of the rating and reason for the 
single rating of the hemorrhoids and rectal prolapse.

The record also reflects that the veteran reported in 
February 2003 that he had been on bed rest secondary to his 
duodenal ulcer disease, had missed work as a consequence of 
his service-connected disability between November 2002 and 
February 2003, had lost fifteen pounds because of his 
disability, and that he had been anemic.  The veteran has 
also reported being hospitalized for a bleeding ulcer by his 
private physician.  

The medical evidence of record is dated through January 2003, 
with private treatment records dated through November 2001.  
There is evidence of hospitalization in 1997 for upper 
gastrointestinal bleeding secondary to peptic ulcer disease, 
weight loss associated with medically-prescribed dieting, a 
seventeen pound weight gain in January 2003, and treatment in 
the fall of 2002 for low back pain requiring limited activity 
during the recovery period.  There are no recent findings of 
anemia and/or active duodenal ulcer disease.

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Because the veteran has 
described a disability picture that is inconsistent with the 
medical evidence, this matter must be remanded to obtain 
updated treatment records from the veteran's private 
physician and the VA medical center at which he is treated.  
Additionally, evidence of time away from work should also be 
obtained.

Therefore, this matter is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should obtain all identified 
private medical records and VA treatment 
records not already of record since the 
veteran requested higher ratings in 
November 2001.  In particular, the 
veteran's private physician should be 
requested to submit any evidence of 
hospitalization, as well as of outpatient 
treatment.

3.  The RO should obtain employment 
attendance records for 2002 and 2003 as 
the veteran asserted that he has missed 
work as a consequence of his service-
connected disabilities.

4.  When the development requested has 
been completed, the issues on appeal 
should again be reviewed by the RO on the 
basis of any additional evidence 
obtained.  The RO should specifically 
address the action taken in October 1997 
of reverting to a single rating for 
hemorrhoids and rectal prolapse.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
to perform additional development.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



